Citation Nr: 1102693	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-38 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
cervical strain with spondylosis.  

2.  Entitlement to a disability rating greater than 30 percent 
for gastroesophageal reflux disease (GERD), status post 
gallbladder removal, and pancreatitis prior to April 16, 2008.  
	
3.  Entitlement to an initial compensable rating for scar, 
secondary to gallbladder surgery.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to May 2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A videoconference 
Board hearing was held at the RO in October 2010 before the 
undersigned Acting Veterans Law Judge and a copy of the hearing 
transcript has been added to the record.

The Veteran also had appealed the issues of service connection 
for hearing loss and tinnitus.  In June 2009, the RO granted 
service connection for tinnitus.  In testimony at his Board 
hearing in October 2010, the Veteran withdrew the issue of 
service connection for hearing loss.  The issues of service 
connection for pancreatitis and cholecystectomy also had been 
appealed.  In June 2009, the RO granted service connection for 
pancreatitis and status post cholecystectomy and rated it with 
the Veteran's gastroesophageal reflux disease, which was 
increased from 10 to 30 percent effective from April 16, 2008.  
During the videoconference Board hearing held before the 
undersigned Acting Veterans Law Judge in October 2010, the 
Veteran indicated that he was satisfied with the 30 percent 
rating but that he thought it should go back to September 30, 
2003 (the date of his claim).  Accordingly, the Board finds that 
the appeal for a disability rating greater than 30 percent for 
GERD, status-post gallbladder removal, and pancreatitis effective 
April 16, 2008, is terminated.  

The issue of entitlement to an initial compensable rating for 
scar, secondary to gallbladder surgery, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran does not have forward flexion of his cervical 
spine limited to 30 degrees or less, a combined range of motion 
of the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

2.  The Veteran's GERD, status post gallbladder removal, and 
pancreatitis, has produced recurrent pancreatitis with pain, as 
well as chronic GERD with several symptoms, since September 30, 
2003.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
for cervical strain with spondylosis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5237 (2010).

2.  The criteria for a 30 percent rating effective September 30, 
2003, for GERD, status post gallbladder removal, and pancreatitis 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  
4.114, DC 7399-7346 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In this 
decision, the Board is granting an increased rating for GERD, 
status-post gallbladder removal, and pancreatitis prior to 
April 16, 2008.  Accordingly, no discussion of VA's duty to 
notify or assist is necessary with respect to this claim.

With respect to the Veteran's higher initial rating claim for 
cervical strain with spondylosis, the Board notes that this claim 
is a "downstream" element of the RO's grant of service 
connection for this disability in the currently appealed rating 
decision.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases where 
such notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In October 
2003, VA notified the Veteran of the information and evidence 
needed to substantiate and complete this claim, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the October 2003 VCAA notice letter was 
provided prior to the currently appealed rating decision issued 
in June 2004; thus, this notice was timely.  Because the 
Veteran's claim is being denied in this decision, any question as 
to the appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.  And any defect in the notices 
provided to the Veteran and his service representative has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for cervical strain with spondylosis, and because the 
Veteran was fully informed of the evidence needed to substantiate 
his claim, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the current 
nature and severity of his service-connected cervical strain with 
spondylosis.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for Cervical Strain with Spondylosis

The Veteran contends that his service-connected cervical strain 
with spondylosis is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Diseases and injuries to the spine are to be evaluated under DC's 
5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
.............................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................
........................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...........................................................
....................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  For 
the purpose of rating disability from arthritis, the [list 
joint here] is considered a major [minor] joint.  38 C.F.R. 
§ 4.45 (2010).  VA must consider "functional loss" of a 
musculoskeletal disability separately from consideration under 
the diagnostic codes; "functional loss" may occur as a result 
of weakness, fatigability, incoordination or pain on motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  VA must consider any part of the musculoskeletal system 
that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, 
however, of the same manifestation under different diagnostic 
codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating 
Schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 
(1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a Veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59, the Veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

The Veteran's service-connected cervical strain with spondylosis 
is rated under DC 5237.  DC 5237 is for lumbosacral or cervical 
strain.  To obtain a 20 percent rating under 38 C.F.R. § 4.71a's 
General Rating Formula for Diseases and Injuries of the Spine, 
cited above, the evidence would have to show forward flexion of 
the cervical spine limited to 30 degrees or less; a combined 
range of motion of the cervical spine not greater than 170 
degrees, or muscles spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial rating greater than 10 percent 
for service-connected cervical strain with spondylosis.  None of 
the symptomatology required for a higher initial rating is shown 
or nearly approximated, including when 38 C.F.R. §§ 4.40 and 4.45 
are considered.  Instead, on VA examination in May 2004, the 
Veteran's gait was within normal limits and there was no muscle 
spasm or tenderness.  Cervical spine flexion, extension, and 
right and left lateral flexion were to 45 degrees, and right and 
left rotation were to 80 degrees.  The range of motion was not 
limited additionally by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The Veteran also had loss of 
lordosis due to muscle spasm but no scoliosis, reversed lordosis, 
or abnormal kyphosis.  

On VA examination in April 2008, the Veteran's cervical spine 
forward flexion was to 45 degrees, his extension was to 40 
degrees, right and left lateral flexion were to 30 degrees, and 
right and left lateral rotation were to 70 degrees.  The Veteran 
had no obvious postural abnormalities or any fixed deformity.  
The Veteran had pain on motion as well as tenderness to palpation 
over the paraspinous muscles of his cervical spine, but there was 
no change in his range of motion, his motor exam was 5/5, and 
there were no signs of swelling or erythema.  The Veteran's 
October 2010 hearing testimony of having had nerve blocks and 
ongoing difficulty, including with the range of motion of his 
cervical spine, has been considered, but it is not sufficient to 
warrant a higher rating under the rating criteria.  

GERD, status post gallbladder removal, and pancreatitis, prior to 
April 16, 2008

The Veteran appeals the RO's determination that this disability 
is not 30 percent disabling prior to April 16, 2008.  In his 
October 2010 testimony, he indicated that his condition was 
unchanged since his 1999 gallbladder surgery.  He contends that 
the 30 percent rating should be awarded effective September 30, 
2003 (the date of his claim).

38 C.F.R. § 4.114 provides that ratings under DC's 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.

Furthermore, there is no specific diagnostic code for GERD.  It 
is normally rated under DC 7346 for hiatal hernia.  Under 38 
C.F.R. § 4.114, DC 7346, for hiatal hernia, a 30 percent 
evaluation is assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  With 2 or more symptoms for the 30 percent 
rating of less severity, rate as 10 percent.  See 38 C.F.R. 
§ 4.114, DC 7346.

Under 38 C.F.R. § 4.114, DC 7318, for removal of gallbladder, a 
10 percent rating is assigned for mild symptoms.  A 30 percent 
rating is warranted for severe symptoms.  See 38 C.F.R. § 4.114, 
DC 7318.

Under DC 7347, pancreatitis which is moderately severe; with at 
least 4-7 typical attacks of abdominal pain per year with good 
remission between attacks, warrants a 30 percent rating.  With at 
least one recurring attack of typical severe abdominal pain in 
the past year, a 10 percent rating is warranted.  Abdominal pain 
must be confirmed as resulting from pancreatitis by lab and 
clinical studies.  See 38 C.F.R. § 4.114, DC 7347.

On VA examination in May 2004, the Veteran reported heartburn, 
epigastric pain, arm pain, and reflux and regurgitation of 
stomach contents constantly.  It was reported that he did not 
suffer from abdominal pain, have fat in his stool, or have yellow 
jaundice, diarrhea, nausea, or vomiting.  On examination, there 
was no abdominal tenderness.  The Veteran did not have anemia or 
malnutrition.  An upper gastrointestinal series revealed a normal 
esophagus but there was a large esophageal reflux present when 
the Veteran was placed in the supine position.  

In July 2004, the Veteran reported a 1 1/2 year history of nausea 
and vomiting, as well as diarrhea after meals.  He had had 
pancreatitis in the past and sometimes now had back pain that 
seemed similar.  He had a 2 year history of sternal and shoulder 
pain and problems with acid reflux, especially in the morning.  
The assessment was that he had diarrhea as an ongoing chronic 
condition, and that he had occasional flare ups of pancreatitis.  
In August 2004, his GERD had improvement with medication and his 
pancreatitis was under good control.  

Later in August 2004, the Veteran indicated that his GERD caused 
acid reflux on an almost daily basis, as well as severe diarrhea 
and severe stomach pains that wake him up in the early morning 
hours.  He stated that he often wakes up with soreness/tenderness 
in the area around his left abdomen where the pancreatitis 
attacks used to be felt.  On recent evaluation, his lipase levels 
had been about 160.  

On VA examination on April 16, 2008, the Veteran reported that he 
had had continuously elevated amylase on all occasions since 
2001, and that he slept on his right side.  He reported recurrent 
episodes on a monthly basis of epigastric pain that radiated 
through his back, would miss 4-5 days per year of work because of 
it, and also had a problem from it every few days at work.  Since 
his cholecystectomy, he had had liquid bowel movements which were 
very urgent, accompanied by a large amount of gas and bloating 
and lower abdominal cramping after the first meal each day, with 
subsequent gas and bloating and pain in the lower abdomen 
throughout the day.  He also had substernal pain and pyrosis, but 
no hematemesis.  He had reflux on a daily basis but no nausea or 
vomiting.  The diagnoses were esophageal reflux, mildly 
symptomatic, and recurrent pancreatitis.  Amylase had been 
elevated recently and the Veteran continued to have dull left 
upper quadrant pain radiating to his back, and slept on his right 
side to avoid pancreas discomfort.  The Veteran was reported to 
lose 4-5 days per year due to pancreatic pain, and had to stay 
near a bathroom because of urgency of bowel movements.  He also 
had a lesser discomfort and dull left upper quadrant pain 
radiating to his back frequently once a week or more confirming 
the diagnosis of pancreatitis.  

The Board finds that the evidence supports assigning a 30 percent 
rating for GERD, status-post gallbladder removal, and 
pancreatitis effective September 30, 2003.  The evidence as a 
whole tends to establish a condition which has not changed 
significantly since then, with recurrent pancreatitis causing 
pain and lost work, as well as regular liquid bowel urgency, and 
GERD with several symptoms chronically.  The disability does not 
appear to have worsened suddenly on the date of the April 16, 
2008 VA examination.  Lesser symptoms had been reported at the 
time of the 2004 VA examination.  This was followed almost 
immediately with 2004 treatment reports indicating that Veteran's 
symptoms had been worse than what was noted on VA examination in 
2004 chronically for a long period of time.  The April 2008 
examination report also contains competent evidence of long term 
symptoms.  The Veteran's Board hearing testimony also is 
consistent with the competent evidence showing long-term symptoms 
since September 30, 2003.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected cervical strain 
with spondylosis or for his service-connected GERD, status-post 
gallbladder removal, and pancreatitis.  38 C.F.R. § 3.321 (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  
An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected cervical strain with spondylosis and 
for his service-connected GERD, status-post gallbladder removal, 
and pancreatitis are not inadequate in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of these service-connected disabilities.  This is 
especially true because the 30 percent rating assigned for the 
Veteran's GERD, status-post gallbladder removal, and pancreatitis 
effective September 30, 2003, contemplates moderately severe 
disability.  Moreover, the evidence does not demonstrate other 
related factors such as marked interference with employment and 
frequent hospitalization.  In light of the above, the Board finds 
that the criteria for submission for assignment of an 
extraschedular ratings for either the Veteran's service-connected 
cervical strain with spondylosis or his service-connected GERD, 
status-post gallbladder removal, and pancreatitis pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Dismissal of Service Connection Claim

In the currently appealed rating decision issued in June 2004, 
the RO denied the Veteran's claim of service connection for 
bilateral hearing loss.  In testimony at his Board hearing held 
in October 2010, prior to the promulgation of a decision in this 
appeal, the Veteran requested that his appeal be withdrawn with 
respect to the denial of this claim.  

The Board observes that it may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2010).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Given the 
Veteran's October 2010 Board hearing testimony requesting 
withdrawal of his appeal for service connection for bilateral 
hearing loss, there remain no allegations of errors of fact or 
law for appellate consideration with respect to this claim.  
Accordingly, the Board does not have jurisdiction to review this 
claim and it is dismissed.


ORDER

Entitlement to an initial rating greater than 10 percent for 
cervical strain with spondylosis is denied.

Entitlement to a 30 percent rating effective September 30, 2003, 
for GERD, status post gallbladder removal, and pancreatitis, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss is 
dismissed.




REMAND

The Veteran appeals the RO's June 2004 denial of a compensable 
rating for scar, secondary to gallbladder surgery.  The 
disability is rated under DC 7804, which provides for a 10 
percent rating for superficial scars that are painful on 
examination.  See 38 C.F.R. § 4.118, DC 7804.

On VA examination in April 2008, the Veteran reported that he had 
no discomfort in his scars from his 1999 laparoscopic 
cholecystectomy.  On examination, there was no pain or discomfort 
in the scars.  The scars also were not unstable.  During the 
Veteran's October 2010 Board hearing, however, he testified that 
the scar above his belly button tends to burn from time to time, 
causing tenderness and pain.  The Board views this as an 
allegation that the Veteran's scar has worsened since the last VA 
examination in April 2008.  As such, another VA examination is 
required.  38 C.F.R. § 3.159; Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for scars since October 2010.  
Obtain all VA treatment records which have 
not been obtained already.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records which 
have not been obtained already.  A copy of 
any records obtained, to include a 
negative reply, should be included in the 
claims file.

2.  Thereafter, schedule the Veteran for 
appropriate examination(s) to determine 
the current nature and severity of his 
service-connected scar, secondary to 
gallbladder surgery.  The claims file 
must be provided to the examiner(s) 
for review.  All appropriate testing 
should be conducted.  The examiner(s) is 
asked to state in the examination report 
whether any of the Veteran's scars from 
his cholecystectomy surgery are unstable 
or painful on examination.  The 
examiner(s) is advised that an unstable 
scar is one where, for any reason, there 
is frequent loss of covering of skin over 
the scar.  A complete rationale must be 
provided for any opinion(s) expressed.

3.  Thereafter, readjudicate the Veteran's 
claim for an initial compensable rating 
for service-connected scar, secondary to 
gallbladder surgery.  If the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


